Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is unclear with the scope of the claim.  In particular, the claim recites a syringe including a body “for containing a thermoresponsive polymer liquid”, which implies the claim is positively reciting a syringe having a body and not the thermoresponsive polymer liquid.  That is, the thermoresponsive polymer liquid is merely recited as an intended use of the syringe body.  However, the claim continues to recite “wherein the syringe maintains the thermoresponsive polymer liquid at a 
	Claims 7 and 8 are unclear with the range within a range limitations recited, particularly since the second range may be outside the first range.  For example, normal body temperature is typically 37oC, so the second range includes values above body temperature, or outside the initial range.  Similarly, it is not clear what temperature would constitute “room temperature”, so it is not clear if the second range is entirely within the scope of the first range.  It is suggested each claim be amended to simply recite the desired temperature range in a numeric value.
	Also, claims 7-9 are unclear as to how the syringe is maintained at a particular temperature since there is no means/structure to perform such a function as addressed with respect to claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (3,563,239).
	Hill provides a temperature controlled system for delivering a stimuli-responsive biomaterial comprising a syringe (Figure 1) comprising a body (10) defining a volume for containing a thermoresponsive polymer liquid (or any liquid) and a distal end (20) including a delivery tip.  There is a plunger (14) sized to move within the volume of the body to convey the liquid through the tip.  The syringe is maintained at a desired cooler temperature by a sleeve (16) made from a heat absorptive material.  The examiner maintains that any fluid may be cooled by such a system, and the claims do not expressly positively recite any particular material (e.g. thermoresponsive polymer) other than by intended use limitations.
	Regarding claim 2, there is a cooling mechanism (16/26) for maintaining the interior of the body of the syringe at a lower temperature.  Regarding claim 3, the cooling mechanism is an insulative material provided around the body of the syringe.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Streeter (5,037,396).
Streeter provides a temperature controlled system for delivering a stimuli-responsive biomaterial comprising a syringe (Figure 1) comprising a body (12) defining a volume for containing a thermoresponsive polymer liquid (or any liquid) and a distal end (12) including a delivery tip.  There is a plunger (13) sized to move within the volume of the body to convey the liquid through the tip.  The syringe is maintained at a desired cooler temperature by a thermoelectric cooler and maintained at a lower 
	Regarding claim 2, there is a cooling mechanism (11/12) for maintaining the interior of the body of the syringe at a lower temperature.  Regarding claims 3 and 4, the cooling mechanism is an insulative material provided around the body of the syringe via a double-wall body of the syringe as addressed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over either Hill (‘239) or Streeter (‘396).
	The Hill and Streeter devices have been addressed previously.  Neither reference discloses the specific temperatures that are maintained, but provide means (e.g. refrigeration and/or thermoelectric coolers) that would be capable of providing any desired temperature range.  The examiner maintains that one of ordinary skill in the art would obviously recognize the necessary temperature range for the fluid being delivered and either device would obviously be capable of providing such a temperature for the syringe.

Streeter discloses a syringe device that may be cooled to deliver a biomaterial to tissue, in particular through a cannula and/or catheter system.  Streeter fails to disclose a cannula system that is also configured to deliver a cooled RF probe.
Edwards et al disclose a system for delivering a biomaterial to tissue to seal and/or remodel the tissue.  In particular, Edwards et al specifically teach that the cannula system includes a tissue piercing member to deliver the biomaterial to tissue, and also may include an RF probe including a cooling means to circulate a cooling fluid (col. 7, lines 1-2, for example).  To have included a cooled RF probe in the system of Streeter to provide both cooling and RF treatment of tissue during the procedure would have been an obvious consideration for one of ordinary skill in the art in view of the teaching of Edwards et al.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Streeter (‘396) in view of the teaching of Cohn et al (2008/0037847).
Streeter discloses cooling a syringe device to maintain a biomaterial at a prescribed temperature for injection by a cannula delivery system.  Streeter fails to disclose the specific biomaterial that is delivered or that it is maintained at is liquid-solid transition temperature.  The examiner maintains the Streeter system could be used to deliver any desired biomaterial.
Cohn discloses a specific polymer composition that has inverse temperature profiles such that the polymer must be cooled to maintain a liquid state for deployment 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Streeter (‘396) in view of the teaching of  Cohn et al (‘847) and further in view of Edwards et al (6,866,663).
Streeter discloses a syringe device that may be cooled to deliver a biomaterial to tissue, in particular through a cannula and/or catheter system.  Cohn et al provides the specific teaching of providing a polymer, including a poloxamer, to tissue by a cannula device to treat tissue.  The Cohn et al polymer is an inverse thermosensitive compound that needs to be chilled prior to deployment, and then become a solid when deployed to tissue.
Edwards et al disclose a system for delivering a biomaterial to tissue to seal and/or remodel the tissue.  In particular, Edwards et al specifically teach that the cannula system includes a tissue piercing member to deliver the biomaterial to tissue, and also may include an RF probe including a cooling means to circulate a cooling fluid (col. 7, lines 1-2, for example).  To have included a cooled RF probe in the system of Streeter, as modified by the teaching of Cohn et al, to provide both cooling and RF .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards et al (2003/0135206) disclose another system for providing a cooled RF probe to tissue via a cannula, and also using the cannula to deliver a polymer agent to tissue.  Beyar et al (2013/0123791) discloses a double-walled cannula system for maintaining materials at a desired temperature during delivery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           February 11, 2022